UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1718


VICKI SAMPSON,

                 Plaintiff - Appellant,

          v.

SHEPPARD PRATT HOSPITAL AT ELLICOTT CITY,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:12-cv-00204-WMN)


Submitted:   September 25, 2014           Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vicki Sampson, Appellant Pro Se. Thomas Graham Coale, Amy B.
Heinrich, GOODELL DEVRIES LEECH & DANN, LLP, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Vicki      Sampson       appeals        the     district      court’s      order

denying         her   motion       to    reconsider       the    dismissal      of    her   civil

complaint for lack of jurisdiction.                            On appeal, we confine our

review to the issues raised in the Appellant’s brief.                                   See 4th

Cir.       R.    34(b).        Because        Sampson’s         informal     brief     does   not

challenge         the       basis       for   the       district      court’s       disposition,

Sampson has forfeited appellate review of the court’s order. *

Accordingly,           we    affirm       the    district        court’s      judgment.        We

dispense         with       oral    argument        because          the    facts    and    legal

contentions           are    adequately         presented       in    the   materials       before

this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




       *
       To the extent Sampson seeks to appeal the district court’s
February 23, 2012, order dismissing her complaint and the
court’s February 27, 2013, order denying a temporary restraining
order, her appeal of those orders is untimely. See Fed. R. App.
P. 4(a)(1).



                                                    2